 

 

Exhibit 10.1

 

 

SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

THIS SEVENTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (“Amendment”), effective
as of March 18, 2014 (the “Amendment Date”), is by and among precision aerospace
components, inc., a Delaware corporation (“Parent”), and Freundlich supply
company, inc., a Delaware corporation, tiger-tight corp., a Delaware
corporation, AERO-MISSILE COMPONENTS, INC. (formerly Apace Acquisition I, Inc.),
a Delaware corporation and CREATIVE ASSEMBLY SYSTEMS, INC., (formerly Apace
Acquisition II, Inc.), a Delaware corporation (each a “Borrower” and together
with Parent, each an “Obligor” and collectively “Obligors”), the lenders from
time to time party to this Agreement (together with their respective successors
and permitted assigns, each individually a “Lender” and collectively the
“Lenders”) and NEWSTAR BUSINESS CREDIT, LLC, a Delaware limited liability
company, as administrative agent (in such capacity, the “Administrative Agent”),
as follows:

 

RECITALS:

 

A. Obligors, Lenders and Administrative Agent are parties to the certain Loan
and Security Agreement dated as of May 25, 2012, as amended by the First
Amendment to Loan and Security Agreement dated as of July 27, 2012, the Second
Amendment to Loan and Security Agreement dated as of September 28, 2012, the
Third Amendment to Loan and Security Agreement dated as of March 27, 2013, the
Fourth Amendment to Loan and Security Agreement dated as of April 26, 2013, the
Fifth Amendment to Loan and Security Agreement dated as of August 6, 2013 and
the Amended and Restated Sixth Amendment to Loan and Security Agreement dated
effective as of January 13, 2014 (as may be further amended, modified, extended
or renewed from time to time, “Loan Agreement”).

 

B. Obligors are in non-compliance with certain requirements of the Loan
Agreement as specified in Schedule A. Each such instance of non-compliance
referenced in Schedule A constitutes an Event of Default (each such Event of
Default, hereinafter called a “Stated Event of Default” and collectively, the
“Stated Events of Default”).

 

C. Obligors have requested Administrative Agent and the Lenders to amend the
Loan Agreement in certain respects, and Administrative Agent and the Lenders are
willing to do so, subject to the terms provided by this Amendment.

 

NOW THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

ARTICLE 1
Definitions

Section 1.1             Definitions. Terms defined by the Loan Agreement and
which are not otherwise defined herein shall have the same meanings in this
Amendment as are prescribed by the Loan Agreement. Terms defined in the Recitals
to this Amendment shall have the same meanings in this Amendment as are
prescribed by such Recitals.

 

SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT- PAGE 1

 

 

 

ARTICLE 2
Amendment

 

Section 2.1             Amendment to Section 9.25. Effective as of the Amendment
Date, Section 9.25 of the Loan Agreement is amended and restated to read as
follows:

 

Section 9.25 Financial Advisor. A Financial Advisor for Obligors, acceptable to
Administrative Agent, shall be employed and engaged full time in such capacity
at all times.

 

Section 2.2             Amendment to Section 9.27. Effective as of the Amendment
Date, Section 9.27 of the Loan Agreement is amended and restated to read as
follows:

 

Section 9.27 Refinancing. On or before April 15, 2014, Obligors shall deliver to
Administrative Agent a true and correct copy of (a) a commitment letter, signed
by Obligors (or by the Borrower Representative on behalf of the Obligors) and a
financial institution or other commercial lender acceptable to Administrative
Agent in its discretion, setting forth definitive terms for a credit facility
for Obligors, in sufficient amount and providing (among other purposes, if any)
for refinancing and paying the Obligations in full on or before May 3, 2014, or
(b) a letter of intent or other agreement, signed by Obligors (or by the
Borrower Representative on behalf of the Obligors) and one or more purchasers
acceptable to Administrative Agent in its discretion, setting forth definitive
terms providing for the sale of all or any portion of the assets of each
Obligor, for an aggregate purchase price payable to such Obligor in an amount
sufficient to pay the Obligations owing by such Obligor in full on or before May
3, 2014. Obligors shall cause all Obligations to be paid concurrently upon
consummating the transaction contemplated by clauses (a) of (b) preceding, as
applicable, which shall occur no later than May 3, 2014.

Section 2.3             Addition of Section 9.28. Effective as of the Amendment
Date, Sections 9.28 is hereby added to the Loan Agreement, which shall be deemed
added in numerical order following Section 9.27 of the Loan Agreement and read
as follows:

 

Section 9.28 Sale of Slow Moving Inventory. Borrowers shall cause slow moving
Inventory with an aggregate cost value (determined for all Borrowers) of
$500,000 to be sold during the period March 1, 2014 through April 15, 2014, in
each case at a price not less than 10.0% of cost value and otherwise on terms
satisfactory to Administrative Agent, provided, that all cash payments or other
proceeds received by a Borrower in respect of any such sale of such Borrower’s
Inventory shall be promptly paid to Administrative Agent, for the account of
Lenders, for application to principal of the Revolving Loans (including the
Swing Loans).

 

Section 2.4             Effective as of the Amendment Date, Section 11.1(c)(i)
is hereby amended and restated to read as follows:

 

(i) Sections 9.1 through 9.3, Sections 9.5 through 9.7, Section 9.11,
Section 9.12, Section 9.21, Section 9.23, Section 9.25 through Section 9.28,
Section 10.1 or Sections 10.3 through 10.14;

 



SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT- PAGE 2

 

 

 

 

ARTICLE 3
Reservation of Rights



Section 3.1             Reservation. Nothing shall constitute a waiver of the
Stated Events of Default or of any other Default or Event of Default, if any,
which may now or hereafter exist, or a waiver of any other rights and remedies
of Administrative Agent and the Lenders under the Loan Documents or Applicable
Law. Administrative Agent shall have the right to exercise any rights or
remedies as a consequence of the Stated Events of Default or any such other
Default or Event of Default, in its sole discretion without any requirement for
prior notice except to the extent, if any, otherwise expressly provided by the
Loan Documents. All rights of Administrative Agent and the Lenders under the
Loan Documents and Applicable Law are expressly reserved.

 

ARTICLE 4
Conditions

Section 4.1             Conditions Precedent. The effectiveness of Article 2 of
this Amendment is subject to the satisfaction of the following conditions
precedent:

(a)                the representations and warranties contained herein and in
all other Loan Documents, as amended hereby, shall be true and correct in all
material respects as of the date hereof as if made on the date hereof, except
for such representations and warranties limited by their terms to a specific
date;

 

(b)               after giving effect to this Amendment, no Default or Event of
Default other than the Stated Events of Default shall be in existence;

(c)                Obligors shall have delivered to Administrative Agent an
executed copy of this Amendment, in form and substance satisfactory to
Administrative Agent;

(d)               all proceedings taken in connection with the transactions
contemplated by this Amendment and all documentation and other legal matters
incident thereto shall be satisfactory to Administrative Agent; and

 

(e)                Obligors shall have paid to Lender the fee required by
Section 4.2.

Section 4.2             Accommodation Fee. Subject to the terms of the Loan
Agreement, in consideration of this Amendment, Obligors jointly and severally
agree to pay to Administrative Agent, for the account of the Lenders, an
accommodation fee in the amount of $5,000, which amount shall be payable on the
Amendment Date.

ARTICLE 5
Ratifications, Representations and Warranties

Section 5.1             Ratifications. The terms and provisions set forth in
this Amendment shall modify and supersede all inconsistent terms and provisions
set forth in the Loan Agreement and, except as expressly modified and superseded
by this Amendment, the terms and provisions of the Loan Agreement and the other
Loan Documents are ratified and confirmed and shall continue in full force and
effect. Obligors, Administrative Agent and the Lenders agree that the Loan
Agreement as amended hereby and the other Loan Documents shall continue to be
legal, valid, binding, and enforceable in accordance with their respective
terms.



SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT- PAGE 3

 

 



Section 5.2             Representations and Warranties. Each Obligor hereby
represents and warrants to Administrative Agent and Lenders that (a) the
execution, delivery, and performance of this Amendment and any and all other
Loan Documents executed and/or delivered in connection herewith have been
authorized by all requisite action on the part of such Obligor and will not
violate the governing documents of such Obligor and (b) after giving effect to
this Amendment, (i) the representations and warranties contained in the Loan
Agreement, as amended hereby, and the other Loan Documents are true and correct
in all material respects on and as of the date hereof as though made on and as
of the date hereof (except to the extent that such representations and
warranties were expressly made only in reference to a specific date), (ii)  no
Default or Event of Default other than the Stated Events of Default has occurred
and is continuing, and (iii) Obligors are in full compliance with all covenants
and agreements contained in the Loan Agreement, as amended hereby, and the other
Loan Documents.

Section 5.3             Arms Length. Each Obligor acknowledges, represents and
warrants that (a) it has had the opportunity to have this Agreement reviewed by
counsel of its choice, (b) the terms of this Agreement have been negotiated at
arm’s length, (c) such Obligor has determined that the terms of this Agreement
are in its best interest, (d) such Obligor has concluded, independently, to
execute and enter into this Agreement and (e) in making its decision to enter
into this Agreement, such Obligor has not relied upon any statement or
representation of Administrative Agent or any Lender, or any of their respective
representatives, except as expressly set forth in this Agreement.

ARTICLE 6
Other Agreements

Section 6.1             Survival of Representations and Warranties. All
representations and warranties made in this Amendment or any other Loan Document
delivered in connection with this Amendment shall survive the execution and
delivery of this Amendment.

Section 6.2             Reference to Loan Agreement. Each of the Loan Documents,
including the Loan Agreement and any and all other agreements, documents, or
instruments now or hereafter executed and delivered pursuant to the terms hereof
or pursuant to the terms of the Loan Agreement as amended hereby, are hereby
amended so that any reference in such Loan Documents to the Loan Agreement shall
mean a reference to the Loan Agreement as amended hereby.

Section 6.3             Severability. Any provision of this Amendment held by a
court of competent jurisdiction to be invalid or unenforceable shall not impair
or invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.

Section 6.4             Successors and Assigns. This Amendment is binding upon
and shall inure to the benefit of Obligors, Lenders and Administrative Agent and
their respective successors and assigns, except Obligors may not assign or
transfer any of its respective rights or obligations hereunder without the prior
written consent of Administrative Agent.

Section 6.5             Counterparts. This Amendment may be executed in one or
more counterparts, and on telecopy or other electronically transmitted
counterparts each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
agreement.



SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT- PAGE 4

 

 



Section 6.6             Ratification. Each Obligor reaffirms its obligations
under each of such Loan Documents, as amended hereby, and agrees that each of
the Loan Documents, as amended hereby, remains in full force and effect and is
hereby ratified and confirmed.

Section 6.7             Headings. The headings, captions, and arrangements used
in this Amendment are for convenience only and shall not affect the
interpretation of this Amendment.

Section 6.8             Waiver and Release. In consideration of this agreement,
each Obligor represents and warrants that, as of the date hereof, there are no
offsets, defenses or counterclaims against or in respect of its obligations
under the Loan Documents and each Obligor hereby releases and discharges
Administrative Agent and each Lender and their respective agents, employees,
successors and assigns, of and from all claims, actions, causes of action,
damages, costs, expenses and liabilities, known or unknown, fixed, contingent or
conditional, at law or in equity, in connection with the Loan Documents or any
transactions or acts in connection therewith, in each case existing on or before
the date of this Agreement, which such Obligor may have against any such Person,
irrespective of whether any such claims, actions, causes of action, damages,
costs, expenses or liabilities are based on contract, tort or otherwise.

Section 6.9             Entire Agreement. This Amendment embodies the final,
entire agreement among the parties hereto relating to the subject matter hereof
and supersedes any and all prior agreements, written or oral, relating to the
subject matter of this Amendment. This Amendment may not be contradicted or
varied by evidence of prior, contemporaneous, or subsequent oral agreements or
discussions of the parties hereto. There are no oral agreements among the
parties.

 

SIGNATURES FOLLOW

REMAINDER OF PAGE BLANK

 

 

 

 

 

 

 

 

 

 

SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT- PAGE 5

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment effective as of the date first written above.

 

OBLIGORS:

 

precision aerospace components, inc.

 

 

By:

Name: Andrew S. Prince

Title: President, Chief Executive Officer and Treasurer

 

 

Freundlich supply company, inc.

 

 

By:

Name: Andrew S. Prince

Title: Chief Executive Officer and Treasurer

 

 

tiger-tight corp

 

 

By:

Name: Andrew S. Prince

Title: Chief Executive Officer and Treasurer

 

 

AERO-MISSILE COMPONENTS, INC.

(formerly Apace Acquisition I, Inc.)

 

 

By:

Name: Andrew S. Prince

Title: Chief Executive Officer and Treasurer

 

 

CREATIVE ASSEMBLY SYSTEMS, INC.

(formerly Apace Acquisition II, Inc.)

 

 

By:

Name: Andrew S. Prince

Title: Chief Executive Officer and Treasurer

 

 



SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT- PAGE 6

 

 

 

 

 

ADMINISTRATIVE AGENT:

 

NEWSTAR BUSINESS CREDIT, LLC

as Administrative Agent

 

 

By:

Name: Greg Gentry

Title: Senior Vice President

 

 

LENDERS:

 

NEWSTAR BUSINESS CREDIT, LLC, as servicer for and on behalf of the Lenders and
as servicer for and on behalf of the Swing Lender

 

 

By:

Name:

Title:

 

 

SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT- PAGE 7

 

 

 

Schedule A

to

Seventh Amendment to Loan and Security Agreement

 

 

 

Stated Events of Default

 

Failure by each Borrower to pay to Administrative Agent, for the account of the
Lenders, the amount by which the unpaid balance of the Revolving Loans to such
Borrower exceeds the Borrowing Base of such Borrower and failure by Obligors to
pay the amount by which the unpaid balance of the Revolving Loans to all
Borrowers exceeds the lesser of the Revolving Credit Limit and the Aggregate
Borrowing Base, in each case as required by Section 5.2(a) of the Loan
Agreement, from time to time since October 1, 2013.

Non-compliance with the requirements of Section 10.14(a) (minimum Fixed Charge
Coverage Ratio) as of the last day of each calendar month beginning July 31,
2013 and continuing thereafter.

 

 

 



 

 

